Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 26 of April 2022.
Claims 1, 3-4, 11, 13-14, 21, and 23-24 have been amended.
Claims 2, 12, and 22 have been cancelled.
Claims 1,3-11,13-21 and 23-31 are currently pending and are rejected as described below.

Response to Amendment/Argument
35 USC § 101 – Signals per Se
With respect to the previous rejection of claims under 35 U.S.C. 101 Signals per Se, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection in light of the inclusion of a "non-transitory computer readable medium".
35 USC § 101
Applicant asserts that similar to Example 38 of the 2019 PEG, the claims do not recite a mathematical concept and therefore are not abstract. Examiner respectfully disagrees. Consistent with current USPTO guidance, claims are evaluated by identifying whether they fall within the enumerated groupings of abstract ideas of Mental Process, Mathematical Concepts and/or Certain Methods of Organizing Human Activity.  Gathering data falls under a Mental Process and processing the data in order to guide a user through a business process transition falls under a mathematical calculation as well as Certain Methods of Organizing Human activity, particularly managing personal behaviors or relationships or interactions between people.  Moving to 2A Prong II, the examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359.  The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).  To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. Accordingly, the claim recites an abstract idea.

35 USC § 103
Applicant asserts that none of the cited references disclose the amended claims Examiner respectfully disagrees.  Examiner notes "[a] general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section." 37 CFR 1.111(b). Applicant's assertions regarding claims are not persuasive because they are general allegations, rather than arguments specifically pointing out how the language of the claims patently distinguishes the invention from Shultz, Dyer, and/or Dsouza, therefore the prima facie stands.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,3-11,13-21 and 23-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 21 recites “gathering transition information from a user concerning a business process transition event, wherein the business process transition event includes a business process transition event from a first business process to a second business process; and processing the transition information to generate a bespoke journey concerning the business process transition event relative to the user based upon, at least in part, one or more of: the user's role and one or more functionalities associated with the second business process, wherein the bespoke journey includes a plurality of subevents configured to guide the user through the business process transition event from the first business process to the second business process”.  Accordingly, the claim recites an abstract idea. Claims 1 and 11 recite similar limitations as Claim 21 and as disclosed, they recite an abstract idea
More specifically, claims 1, 11, and 21 are directed to “Mathematical Concepts”, specifically “mathematical calculations” and Certain Methods Of Organizing Human Activity, specifically managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 3-10,13-20 and 23-31further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 11, and 21 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the independent claims 1, 11, and 21 recites additional elements “a computing device” (preamble), “processor” (preamble), and “memory” (preamble). These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Further, the remaining additional element directed to accessing, receiving, and distributing (i.e. transmitting) data reflects insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g).  The claims are directed to an abstract idea. 
Claims 8, 18, 28, and 31 recite an additional element yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h).
In particular, the claims 8, 18, 28, and 31 recite the additional element “user interface”.  This is a generic computer component recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. The claims are directed to an abstract idea.
With respect to step 2B, claims 1, 11, and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “processor” (preamble) and “memory” (preamble).  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶149-150 “These computer program instructions may be provided to a processor of a general purpose computer / special purpose computer / other programmable data processing apparatus, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.  These computer program instructions may also be stored in a computer- readable memory that may direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the function/act specified in the flowchart and/or block diagram block or blocks”.   
As a result, claims 1, 11, and 21 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-7, 9-10, 12-17, 19-20, 22-27, and 29-30 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness










Claims 1,3-11,13-21 and 23-31 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20200127897 to Shultz et al (hereinafter referred to as “Shultz”) in view of NPL Scaling BPM Adoption From Project to Program with IBM Business Process Manager to Dyer et al (hereinafter referred to as “Dyer”).


(A)	As per Claims 1, 11, and 21:
	Shultz expressly disclose the following:
	gathering transition information from a user concerning a business process transition event, wherein the business process transition event includes a business process transition event from a first business process to a second business process; (Shultz ¶22 a new management application (i.e. second business process) may be created based on first (i.e. first business process)  and second management applications belonging to first and second management systems, respectively, to be merged. The new management application may be given access to the resources (i.e. gather transition information) of the first and second management applications, and the request servers, worker servers, and response servers of the new management application may gradually take over operations of the first and second management applications, as will be described herein).
	processing the transition information…concerning the business process transition event…; (Shultz ¶36, 44 As shown in FIG. 3, at block 305, instantiation of the new management system 150 may be initiated).
	 Although Shultz teaches generating a new management application based on a first management application, where the first management application operates a first management system it doesn’t expressly disclose a custom journey that includes a plurality of subevents guiding user through the business process transition however Dyer teaches:
	…to generate a bespoke journey…relative to the user based upon, at least in part, one or more of: the user's role and one or more functionalities associated with the second business process, wherein the bespoke journey includes a plurality of subevents configured to guide the user through the business process transition event from the first business process to the second business process; (Dyer Page 66, 125, 228 by capturing the unique (i.e. bespoke) activities (milestones, subprocesses, and tasks) and placing them under milestones (i.e. subevents per [93-102] of specification) in chronological order, we get a simplified view of the end-to-end process before diving into the details. Achieving an organizational maturity where you can strategically think about the processes that are both core and ancillary to your business, along with implementing and improving them in a concerted effort, is the BPM journey.  Guiding principles are statements for the BPM transformation that guide the execution of the projects, irrespective of which processes are currently being designed, developed, or deployed. They help process owners and process teams make decisions regarding moving forward with their solution design and delivery of the project). 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Shultz’s creation of a new management system based on existing data pertaining to current management system and capture the unique activities and placing them under milestones in chronological order of Dyer as both are analogous art which teach solutions to problems with migrating existing computing systems to new computing systems as taught in Shultz ¶25, 35-36-37 and further provide guiding principles for the BPM transformation that guide the execution of the projects, irrespective of which processes are currently being designed, developed, or deployed while helping process owners and process teams make decisions regarding moving forward with their solution design and delivery of the project as taught in Dyer Page 66, 125, 228. 

(B)	As per Claims 3, 13, and 23:
	Shultz expressly disclose the following:
	wherein the first business process includes one or more of: a first operating platform; a first software platform; a first hardware platform; a first operating environment; and a first operational system; (Shultz ¶43 the first management system 150 is associated with a first configuration file 155 and a first management application 220, and includes a first request server 260, a first worker server 270, and a first response server 280. Analogously, the second management system 150 is associated with a second configuration file 155 and a second management application 220, and includes a second request server 260, a second worker server 270, and a second response server 280).  

(C)	As per Claims 4, 14, and 24:
	Shultz expressly disclose the following:
	wherein the second business process includes one or more of: a second operating platform; a second software platform; a second hardware platform; a second operating environment; and 61H&K Docket No.: 162724.00xxx(1)Holland & Knight LLP Assignee: Edera L3C10 St. James Avenue Inventor: Carr, KevinBoston, MA 02116-3889 a second operational system;  (Shultz ¶43 the first management system 150 is associated with a first configuration file 155 and a first management application 220, and includes a first request server 260, a first worker server 270, and a first response server 280. Analogously, the second management system 150 is associated with a second configuration file 155 and a second management application 220, and includes a second request server 260, a second worker server 270, and a second response server 280).  

(D)	As per Claims 5, 15, and 25:
	Shultz expressly disclose the following:
	wherein the business process transition event concerns a transition event from a first business operational process to a second operational process; (Shultz ¶41 the resources of the management system 150 may be migrated to the control of the new management application 220. The new management application 220 may then become the primary management application 220 for the management system 150).  

(E)	As per Claims 6, 16, and 26:
	Although Shultz in view of Dryer teaches generating a new management application based on a first management application, where the first management application operates a first management system it doesn’t expressly disclose a bespoke journey however Dyer additionally teaches:
 providing the bespoke journey to the user; (Dyer Page 66 by capturing the unique activities and placing them under milestones in chronological order, we get a simplified view of the end-to-end process before diving into the details).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Shultz in view of Dryer’s creation of a new management system based on existing data pertaining to current management system and capture the unique activities and placing them under milestones in chronological order of Dyer as both are analogous art which teach solutions to problems with migrating existing computing systems to new computing systems as taught in Shultz ¶25, 35-36-37 in view of Dryer and further provide a customized experience as additionally taught in Dyer Page 66. 

(F)	As per Claims 7, 17, and 27:
	Although Shultz in view of Dryer teaches generating a new management application based on a first management application, where the first management application operates a first management system it doesn’t expressly disclose providing bespoke journey data to multiple users however Dyer additionally teaches:
	providing information concerning the bespoke journey to a plurality of recipients participating in the business process transition event; (Dyer Page 19 process participants are typically team leads or expert users who provide practical and provide deep insight into the details of the business process. These SMEs collaborate with BPM analysts and BPM developers during the discovery, planning, and implementation phases).   
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Shultz in view of Dryer’s creation of a new management system based on existing data pertaining to current management system and have participants who are typically team leads or expert users who provide practical and provide deep insight into the details of the business process of Dyer as both are analogous art which teach solutions to problems with migrating existing computing systems to new computing systems as taught in Shultz ¶25, 35-36-37 and further access to subject matter experts during the development and implementation phases of the migration as additionally taught in Dyer Page 19. 

(G)	As per Claims 9, 19, and 29:
	Although Shultz in view of Dryer teaches generating a new management application based on a first management application, where the first management application operates a first management system it doesn’t expressly disclose defining multiple journey scenarios, presenting them to users for review, or enabling the user to select one journey however Dyer additionally teaches:
	defining a plurality of journey scenarios; (Dyer Page 112 creating credible process optimization scenarios with both historic data and simulated data means that BPM analysts must learn how to use the Process Designer authoring environment and the Process Optimizer tools).
	presenting the plurality of journey scenarios to the user for review; (Dyer Pages 211-212 The Optimizer tool simulates your processes while you are developing them to understand how well those processes might perform. The Optimizer tool runs simulations using estimates that you provide for staffing levels, activity execution times, and so on. Simulating your processes during development allows you to test and refine process designs (scenarios) before implementation. In the Optimizer tool, you can analyze your processes after they are running for a while, using historical data stored in the Performance Data Warehouse (for example, to identify bottlenecks and other issues through color-coded heat maps. See Figure 7-4). 
	enabling the user to select a specific journey scenario from the plurality of journey scenarios for the business process transition event; (Dyer Page 213 in the onboarding process for Call Center Company C, a simulation was run to validate the decision to already start the orientation and training of the new hire before the background check is found. To validate this decision, an SLA is created to check the percentage of failed background check. With the Optimizer tool, the assumptions taken for the simulation can be checked against the historical data).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Shultz in view of Dryer’s creation of a new management system based on existing data pertaining to current management system and have participants who are typically team leads or expert users who provide practical and create credible process optimization scenarios with both historic data and simulated data of Dyer as both are analogous art which teach solutions to problems with migrating existing computing systems to new computing systems as taught in Shultz ¶25, 35-36-37 in view of Dryer and further run simulations based on various data provided by the user enabling the user to validate a simulation and implement its results as additionally taught in Dyer Page 112, 211-213. 

(H)	As per Claims 10, 20, and 30:
	Shultz expressly disclose the following:
	wherein processing the transition information to generate a bespoke journey concerning the business process transition event includes: 62H&K Docket No.: 162724.00xxx(1)Holland & Knight LLPAssignee: Edera L3C10 St. James AvenueInventor: Carr, KevinBoston, MA 02116-3889processing the specific journey scenario and the transition information…concerning the business process transition event; (Shultz ¶39 At block 340, the new management application 220 may be started, thereby starting the new management system 150).  
	Although Shultz in view of Dryer teaches generating a new management application based on a first management application, where the first management application operates a first management system it doesn’t expressly disclose a bespoke journey however Dyer additionally teaches:
	…to generate a bespoke journey…; (Dyer Page 66, 125 by capturing the unique activities and placing them under milestones in chronological order, we get a simplified view of the end-to-end process before diving into the details. Achieving an organizational maturity where you can strategically think about the processes that are both core and ancillary to your business, along with implementing and improving them in a concerted effort, is the BPM journey). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Shultz in view of Dryer’s creation of a new management system based on existing data pertaining to current management system and capture the unique activities and placing them under milestones in chronological order of Dyer as both are analogous art which teach solutions to problems with migrating existing computing systems to new computing systems as taught in Shultz ¶25, 35-36-37 in view of Dryer and further provide a customized experience as additionally taught in Dyer Page 66. 


(I)	As per Claim 31:
	Although Shultz in view of Dryer teaches generating a new management application based on a first management application, where the first management application operates a first management system it doesn’t expressly disclose providing a list of subevents to include a user’s role and one or more functionality and receiving a selection of one subevent however Dyer additionally teaches:
	providing, via a user interface, a listing of subevents for the business process transition event based upon, at least in part, one or more of: the user's role and one or more functionalities associated with the second business process; (Dyer Pages 48-50 in pages 32-38 Dyer describes in detail the current hiring and onboarding process, many steps which are done manually causing errors and a lengthy onboarding period.  IBM’s Business Process Manager (BPM) is then deployed to maximize efficiency and shorten the onboarding process.  Blueworks Live, a software as a service (SAAS) user interface tool,  is used to capture roles and functionalities and display the progress of hiring/onboarding via monitoring of KPIs).  
	receiving, via the user interface, a selection of one or more subevents from the listing of subevents for inclusion in the bespoke journey, wherein receiving the selection of the one or more subevents from the listing of subevents for inclusion in the bespoke journey includes providing the selection of the one or more subevents in a graphical representation of the bespoke journey including sequencing of subevents relative to one another; (Dyer Pages 61-65 With an inventory of business processes, each documented to include the process owner, experts, description, pain, and risk assessments, you can select the processes and proceed with a discovery workshop. You create the business value proposition that justifies the continued effort to plan and implement a solution for the business process.  During discovery, it helps to recognize that we are discovering a process that takes place today. Our aim is to create a model that easily communicates what that process is today. During process discovery, it is of little significance to
document how that process works, on what systems, or the features and limitations of those systems existing today. Sometimes a side conversation on these topics is necessary to get all participants in the room to identify with a specific example, but how the process works is less important. During process discovery, it is also easiest to start with the Discovery Map view in Blueworks Live (Figure 3-11 on page 65).)
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Shultz in view of Dryer’s creation of a new management system based on existing data pertaining to current management system and capture the unique activities and use Blueworks Live to capture roles and functionalities and display the progress of hiring/onboarding via monitoring of KPIs of Dyer as both are analogous art which teach solutions to problems with migrating existing computing systems to new computing systems as taught in Shultz ¶25, 35-36-37 in view of Dryer and further create the business value proposition that justifies the continued effort to plan and implement a solution for the business process as additionally taught in Dyer Pages 48-50 and 61-65. 

Claims 8, 18, and 28 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20200127897 to Shultz et al (hereinafter referred to as “Shultz”) in view of NPL Scaling BPM Adoption From Project to Program with IBM Business Process Manager to Dyer et al (hereinafter referred to as “Dyer”) and in further view of US 20210342181to Dsouza et al (hereinafter referred to as “Dsouza”).


(A)	As per Claims 8, 18, and 28:
Although Shultz in view of Dyer teaches generating a new management application based on a first management application, where the first management application operates a first management system it doesn’t expressly disclose rendering a user interface for the user to input data however Dsouza teaches:
	wherein gathering transition information from a user concerning a business process transition event includes: rendering a user interface that is configured to gather transition information from the user concerning the business process transition event; (Dsouza ¶34 each user system 100 typically executes an HTTP client, for example, a web browsing (or simply “browsing”) program including a graphical user interface 105, such as a web browser based on the WebKit platform, Microsoft's Internet Explorer browser, Netscape's Navigator browser, Opera's browser, Mozilla's Firefox browser, or a WAP-enabled browser in the case of a cellular phone, personal digital assistant (PDA), or other wireless device, allowing a user of the user system 100 to access, process, and view information, pages, and applications available to it from the workflow migration system 150 over a network). 	
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Shultz in view of Dyer’s creation of a new management system based on existing data pertaining to current management system and have a  user system execute an HTTP client, for example, a web browsing program including a graphical user interface 105 of DSouza as both are analogous art which teach solutions to problems with migrating existing computing systems to new computing systems as taught in Shultz ¶25, 35-36-37 and further allowing a user of the user system 100 to access, process, and view information, pages, and applications available to it from the workflow migration system 150 over a network as taught in Dsouza ¶34. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        5/13/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623